 1                                                                            FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON

 2
                                                                     Feb 27, 2019
 3                            UNITED STATES DISTRICT COURT
                                                                         SEAN F. MCAVOY, CLERK

 4                      EASTERN DISTRICT OF WASHINGTON
 5
 6 INTERNATIONAL UNION OF
 7 OPERATING ENGINEERS, LOCAL 302,                 NO. 4:17-cv-05114-SAB
 8               Plaintiff,
 9               v.                                ORDER DISMISSING ACTION
10 SUNBELT RENTALS, INC.,                          AND CLOSING FILE
11               Defendant.
12
13        On February 20, 2019, the parties filed a stipulation that asks the Court to
14 dismiss the above-captioned action with prejudice and without any award of fees or
15 costs to any party. ECF No. 29.
16        Accordingly, IT IS HEREBY ORDERED:
17        1. The Court accepts the parties’ Stipulation for Dismissal, ECF No. 29.
18        2. The above-captioned case is dismissed with prejudice and without any
19 award of fees or costs to any party.
20        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
21 this Order, provide copies to counsel, and close the file.
22        DATED this 27th day of February 2019.
23
24
25
26
27
                                                     Stanley A. Bastian
28
                                                  United States District Judge
      ORDER DISMISSING ACTION AND CLOSING FILE ~ 1
